*1091The actions taken on November 22nd cannot be regarded either as a timely canvass under Election Law § 9-209, which has a time limit of 10 days, or as a timely recanvass under Election Law § 9-208, which has a time limit of 15 days. The time limits set forth in the Election Law are clear and unambiguous and cannot be changed by the court (Matter of Pillion v Lawley, 277 App Div 1017).
Furthermore, the Board of Elections failed to provide the mandatory five days’ notice of the November 22nd meeting (Election Law § 9-209 [1] [b]). Without such notice the canvass was invalid (cf., Matter of Cregg v Fisselbrand, 22 AD2d 342, 344-345, affd 15 NY2d 748 [notice requirement in Election Law § 274 (1) (now § 9-208) mandatory]). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Election Law.) Present — Callahan, J. P., Green, Pine, Lawton and Davis, JJ. (Order entered Jan. 10,1992.)